Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/523,496 filed on 09/29/2021.  Claim(s) 1-20 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2017/0094345), in view of Fenwick Jr et al. (US 2003/0204852), in view of Johnson (US 2005/0213439), and Warrick et al. (US 2014/0143380).
Consider claim 1, Zerr teaches a method (Figs.3,13,14), comprising:
receiving, via a first network (Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3; Paragraph 0079-0080 teaches a local network 110 connected to wireless access point 109 and to OTT device 162), a request to pair an end user environment connected to the first network (TV 120, phone 104 – Fig.13, Paragraph 0010; Paragraph 0036 teaches user device server application 126 can respond to request for pairing codes and/or otherwise authorize a user device 104 to access communication server 112 services. User device server application 126 may establish pairing relationships between a user device 104 and an output device 120. Paragraph 0078 teaches local network 110 can support communications between a user device 104, the Internet 114, and the communication server system 104. Paragraph 0079 teaches user device 104 is connected to wireless When connections between user device and output device is via device adapter 160, such as OTT device 162, pairings are made between user device and OTT device(s), where content is then output to corresponding output device. Pairing and/or distribution of content happens via the local network 110 which wireless access point 109 and distribution network 118 is part of);
an output device statically connected to the end user environment (TV 120, phone 104 – Fig.13, Paragraph 0010; Paragraph 0036 teaches user device server application 126 can respond to request for pairing codes and/or otherwise authorize a user device 104 to access communication server 112 services. User device server application 126 may establish pairing relationships between a user device 104 and an output device 120);
receiving, by the headend via a second network (communication server 112-Fig.3, second network 116-Fig.3; Paragraph 0039 teaches second network 116 provides a connection between communication server 112 and one or more content providers 124) different than the first network (Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3), content (Paragraph 0039 teaches a second network 116 comprising a high bandwidth connection between the communications server 112 and one or more content providers 124. Paragraph 0041 teaches content provider 124 may comprises an online service. Content available from the content provider 124 can include, movies, television shows, video, audio, or other content. Paragraph 0037 teaches communication server 112 provides session and network manager 128 services. Session and network manager services 128 can implement a virtual discovery and launch, DIAL, server, can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a virtual player 132, and can route 
providing, by the headend (communication server 112-Figs.3,13,14) and via the first network (Hotel Network Router local network 110-Fig.14, on-site distribution network 118-Fig.3, Access point 109-Figs.3&14; Paragraph 0079-0080 teaches a local network 110 connected to wireless access point 109 and to OTT device 162), the content from the selected content providing device to the output device (Paragraph 0038 teaches communication server 112 receiving content from content provider over a second network 116. Content is then passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Paragraph 0047 teaches player instance 132 processes the content and sends that content to the on-site distribution network 118 for routing to and outputting by the selected output device 120. Paragraph 0050 OTT device can receive content from a network connection and provide that content to an output device 120. On-site distribution network 118 may comprise a device adaptor 160 compliant DRM content channel, such as an IP or coaxial cable distribution network, HDMI, or other connection between device adaptor 160 and associated output device 120. Fig. 13, Paragraph 0076-0077 teaches connection between user device 104 and output device 120 is enabled using a device adaptor 160, such as OTT device 162 included in an array of OTT devices 162. Connection/association between user device 102 and OTT device 162 is made dynamically through Content received is passed through associated OTT device and then to associated display device. Therefore, where OTT device is selected from array of OTT devices, content is passed through the selected OTT device, and then is routed over the distribution network to the associated display device for display).
Zerr does not explicitly teach a plurality of content providing devices physically connected to and co-located with the headend;
determining, in response to the request, whether the plurality of content providing devices includes an available content providing device that is compatible with an application at the end user environment or a user interface at the end user environment; 
sending, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface: taking actions between content providing device and end user environment;

receiving, by the headend, content according to the received signals.
In an analogous art, Fenwick teaches a plurality of content providing devices physically connected to and co-located with a headend (audiovisual serving devices 8 – Fig.1; Paragraph 0012, 0022 teaches programming subsystem 12 includes numerous audiovisual service devices 8. Programming subsystem 12 provides selected program material for routing to the user);
receiving, by the headend, signals for controlling the selected content providing device, the received signals being based on user input to a control instrument (Fig.1; Paragraph 0038 teaches RCS 14 preferably includes a remote control device 50, keyboard device 52 and gamepad 54 in the user’s room. The RCS 14 relays the communication signals between these devices and the programming subsystem 12. Paragraph 0040 teaches user may push a dedicated button on the in-room remote control device 50. Preferably, the user will make a selection using a remote 50 or keyboard 52 in response to a GUI format menu displayed on the user’s monitor. Selection of a title is then used to direct the programming subsystem 12 to present the user with the selected program material. Paragraph 0041 teaches allocation of an audio-visual serving device to present the material to the user. The audiovisual service device presents the program material to the user);

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr to include a plurality of content providing devices physically connected to and co-located with a headend; receiving, by the headend, signals for controlling the selected content providing device, the received signals being based on user input to a control instrument; receiving, by the headend, content according to the received signals, as taught by Fenwick, for the advantage of allowing for a central collection of one or more media device(s) to be shared in an on-demand fashion, allowing hotel operators to maintain and ensure control and provision of an adequate number of media devices needed to 
Zerr and Fenwick do not explicitly teach determining, in response to the request, whether the plurality of content providing devices includes an available content providing device that is compatible with an application at the end user environment or a user interface at the end user environment; 
sending, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface: taking actions between content providing device and end user environment;
receiving, by the headend through an output device, signals for controlling the selected content providing device, the received signals being based on user input to a control instrument of the output device.
In an analogous art, Johnson teaches receiving, by a headend through an output device, signals for controlling selected content providing device, the received signals being based on user input to a control instrument of the output device (Paragraph 0020 teaches sink component 12 may also be configured as part of a corresponding presentation device 14 such that the functionality of sink 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr and Fenwick to include receiving, by a headend through an output device, signals for controlling selected content providing device, the received signals being based on user input to a control instrument of the output device, as taught by Johnson, for the advantage of providing a familiar entertainment experience, by allowing users to easily and quickly control and/or request content directly from provided control input devices associated with the corresponding display device(s) from the comfort of their room.

sending, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface: taking actions between content providing device and end user environment;
In an analogous art, Warrick teaches determining, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment (Paragraph 0236 teaches guest device 118 sending a mDNS discovery message looking for an available media device that supports a particular network-based sharing protocol, e.g., AirPlay® in this example. Paragraph 0238 teaches media server selects an available compatible one of the central media devices 190 for assignment to the guest device 118, by determining which, if any, of the central media devices 190 also supports the same network-based sharing protocol as the guest device. And Application and/or user interface may be the type of network based sharing protocol used by the guest device 118, which could be AirPlay® in the current example given. Where application could be the type of protocol application used by the user device. And where user interface could be the protocol user interface in which user device uses to interface with system device(s)); 
sending, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist (Paragraph 0216 teaches centrally installed media device 190 supporting network-based media sharing protocols such as AirPlay® and AllShare®. In the event that demand for a particular media sharing protocol exceeds the number of available central media device 190 of that type, a suitable error message may be displayed to the guest via their guest device 118, 120, or via the in-room output devices); and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface: taking actions between content providing device and end user environment (Paragraph 0238 teaches media server selects an available compatible one of the central media devices 190 for assignment to the guest device 118, by determining which, if any, of the central media devices 190 also supports the 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fendwick, and Johnson to include determining, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment; sending, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface: taking actions between content providing device and end user environment, as taught by Warrick, for the advantage of allowing for a central collection of one or more media device(s) to be shared in an on-demand fashion, so that it is not necessary for the hotel to purchase and provide one media device for each room, allowing for a relatively lower number of media devices to be centrally installed 

Consider claim 10, Zerr teaches a system (Figs.3,13,14), comprising: 
a plurality of content providing dsevices (OTT devices 162-Fig.13); 
an end user environment connected to a first network (TV 120, phone 104 – Fig.13, Paragraph 0010; Paragraph 0036 teaches user device server application 126 can respond to request for pairing codes and/or otherwise authorize a user device 104 to access communication server 112 services. User device server application 126 may establish pairing relationships between a user device 104 and an output device 120. Paragraph 0078 teaches local network 110 can support communications between a user device 104, the Internet 114, and the communication server system 104. Paragraph 0079 teaches user device 104 is connected to wireless access point 109, via WiFi connection 1412); and 
a headend connected to the first network (communication server 112-Figs.3,13,14; Fig.14, Paragraph 0078 teaches communication server system 112 is interconnected to a local network 110) and in communication with the end user environment and the plurality of content providing devices, the headend being (Figs.3,13,14) configured to: 
receive, via the first network (Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network When connections between user device and output device is via device adapter 160, such as OTT device 162, pairings are made between user device and OTT device(s), where content is then output to corresponding output device. Pairing and/or distribution of content happens via the local network 110 which wireless access point 109 and distribution network 118 is part of);
an output device statically connected to the end user environment (TV 120, phone 104 – Fig.13, Paragraph 0010; Paragraph 0036 teaches user device server application 126 can respond to request for pairing codes and/or otherwise authorize a user device 104 to access communication server 112 services. User device server application 126 may establish pairing relationships between a user device 104 and an output device 120);
receive, via a second network (second network 116-Fig.3) different than the first network (Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3), content (Paragraph 0039 teaches a second network 116 comprising a high bandwidth connection between the communications server 112 and one or more content providers 124. Paragraph 0041 teaches content provider 124 may comprises an online service. Content available from the content provider 124 can include, movies, television shows, video, audio, or other content. Paragraph 0037 teaches communication server 112 
provide, via the first network (Hotel Network Router local network 110-Fig.14, on-site distribution network 118-Fig.3, Access point 109-Figs.3&14; Paragraph 0079-0080 teaches a local network 110 connected to wireless access point 109 and to OTT device 162), the content from the selected content providing device to the output device (Paragraph 0038 teaches communication server 112 receiving content from content provider over a second network 116. Content is then passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Paragraph 0047 teaches player instance 132 processes the content and sends that content to the on-site distribution network 118 for routing to and outputting by the selected output device 120. Paragraph 0050 OTT device can receive content from a network connection and provide that content to an output device 120. On-site distribution network 118 may comprise a device adaptor 160 Content received is passed through associated OTT device and then to associated display device. Therefore, where OTT device is selected from array of OTT devices, content is passed through the selected OTT device, and then is routed over the distribution network to the associated display device for display).
Zerr does not explicitly teach a plurality of content providing devices being physically connected to and co-located with the headend;
determine, in response to the request, whether the plurality of content providing devices includes an available content providing device that is compatible with an application at the end user environment or a user interface at the end user environment; 
send, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the headend is configured to: taking actions between content providing device and end user environment;
receive, through an output device, signals for controlling the selected content providing device, the signals being based on user input to a control instrument of the output device;
receive, content according to the received signals.
In an analogous art, Fenwick teaches a plurality of content providing devices being physically connected to and co-located with a headend (audiovisual serving devices 8 – Fig.1; Paragraph 0012, 0022 teaches programming subsystem 12 includes numerous audiovisual service devices 8. Programming subsystem 12 provides selected program material for routing to the user);
receive, signals for controlling the selected content providing device, the signals being based on user input to a control instrument (Fig.1; Paragraph 0038 teaches RCS 14 preferably includes a remote control device 50, keyboard device 52 and gamepad 54 in the user’s room. The RCS 14 relays the communication signals between these devices and the programming subsystem 12. Paragraph 0040 teaches user may push a dedicated button on the in-room remote control 
receive, content according to the received signals (Paragraph 0040 teaches preferably, the user will make a selection using a remote 50 or keyboard 52 in response to a GUI format menu displayed on the user’s monitor. Selection of a title is then used to direct the programming subsystem 12 to present the user with the selected program material. Paragraph 0041 teaches allocation of an audio-visual serving device to present the material to the user. The audiovisual service device presents the program material to the user. Paragraph 0022 teaches programming subsystem 12 may include numerous audiovisual serving devices which may be thought of as being divided into three subsystems, SPS 16, LPS 18, and IPS 20. Paragraph 0027 teaches source material delivered by SPS 16 may include terrestrial broadcast, local cable television, and satellite-delivered programming. Paragraph 0034 teaches access to the internet as another type of program material provided by the IPS 20).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr to include a plurality of content providing devices being physically connected to and co-located with a headend; receive, signals for controlling the selected content providing device, the signals being based on user 
Zerr and Fenwick do not explicitly teach determine, in response to the request, whether the plurality of content providing devices includes an available content providing device that is compatible with an application at the end user environment or a user interface at the end user environment; 
send, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the headend is configured to: taking actions between content providing device and end user environment;
receive, through an output device, signals for controlling the selected content providing device, the signals being based on user input to a control instrument of the output device.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr and Fenwick to include receive, through an output device, signals for controlling selected content providing device, the signals being based on user input to a control instrument of the output device, as 
Zerr, Fendwick, and Johnson do not explicitly teach determine, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment; 
send, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the headend is configured to: taking actions between content providing device and end user environment.
In an analogous art, Warrick teaches determine, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment (Paragraph 0236 teaches guest device 118 sending a mDNS discovery message looking for an available media device that supports a particular network-based sharing protocol, Application and/or user interface may be the type of network based sharing protocol used by the guest device 118, which could be AirPlay® in the current example given. Where application could be the type of protocol application used by the user device. And where user interface could be the protocol user interface in which user device uses to interface with system device(s)); 
send, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist (Paragraph 0216 teaches centrally installed media device 190 supporting network-based media sharing protocols such as AirPlay® and AllShare®. In the event that demand for a particular media sharing protocol exceeds the number of available central media device 190 of that type, a suitable error message may be displayed to the guest via their guest device 118, 120, or via the in-room output devices); and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fendwick, and Johnson to determine, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment; send, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the headend is configured to: taking actions between content providing device and end user environment, as taught by 

Consider claim 19, Zerr teaches a headend (communication server 112-Figs.3,13,14), comprising: 
a plurality of content providing devices (OTT devices 162-Fig.13); and 
a controller connected to a first network (communication server 112-Figs.3,13,14; Fig.14, Paragraph 0078 teaches communication server system 112 is interconnected to a local network 110), wherein the controller is connected to the plurality of content providing devices (Fig.13), wherein the controller:
receives, via the first network (Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3; Paragraph 0079-0080 teaches a local network 110 connected to wireless access point 109 and to OTT device 162), a request to pair an end user environment connected to the first network with one of the plurality of content providing devices; selects, a content providing device of the plurality of content providing devices based on one or more factors; pairs, via the first network, the end user environment with the selected When connections between user device and output device is via device adapter 160, such as OTT device 162, pairings are made between user device and OTT device(s), where content is then output to corresponding output device. Pairing and/or distribution of content happens via the local network 110 which wireless access point 109 and distribution network 118 is part of);
an output device statically connected to the end user environment (TV 120, phone 104 – Fig.13, Paragraph 0010; Paragraph 0036 teaches user device server application 126 can respond to request for pairing codes and/or otherwise authorize a user device 104 to access communication server 112 services. User device server application 126 may establish pairing relationships between a user device 104 and an output device 120);
receives, via a second network (second network 116-Fig.3) different than the first network (Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3), content (Paragraph 0039 teaches a second network 116 comprising a high bandwidth connection between the communications server 112 and one or more content providers 124. Paragraph 0041 teaches content provider 124 may comprises an online service. Content available from the content provider 124 can include, movies, television shows, video, audio, or other content. Paragraph 0037 teaches communication server 112 provides session and network manager 128 services. Session and network manager services 128 can implement a virtual discovery and launch, DIAL, server, can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a 
provides, via the first network (Hotel Network Router local network 110-Fig.14, on-site distribution network 118-Fig.3, Access point 109-Figs.3&14; Paragraph 0079-0080 teaches a local network 110 connected to wireless access point 109 and to OTT device 162), the content from the selected content providing device to the output device (Paragraph 0038 teaches communication server 112 receiving content from content provider over a second network 116. Content is then passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Paragraph 0047 teaches player instance 132 processes the content and sends that content to the on-site distribution network 118 for routing to and outputting by the selected output device 120. Paragraph 0050 OTT device can receive content from a network connection and provide that content to an output device 120. On-site distribution network 118 may comprise a device adaptor 160 compliant DRM content channel, such as an IP or coaxial cable distribution network, HDMI, or other connection between device adaptor 160 and associated output device 120. Fig. 13, Paragraph 0076-0077 teaches connection between user device 104 and output device 120 is enabled using a device adaptor 160, such as OTT device 162 included in Content received is passed through associated OTT device and then to associated display device. Therefore, where OTT device is selected from array of OTT devices, content is passed through the selected OTT device, and then is routed over the distribution network to the associated display device for display).
Zerr does not explicitly teach wherein the controller is physically connected to and co-located with the plurality of content providing devices;
determines, in response to the request, whether the plurality of content providing devices includes an available content providing device that is compatible with an application at the end user environment or a user interface at the end user environment; 
sends, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the 
receives, through an output device, signals for controlling the selected content providing device, the signals being based on user input to a control instrument of the output device;
receives, content according to the received signals.
In an analogous art, Fenwick teaches wherein the controller is physically connected to and co-located with the plurality of content providing devices (audiovisual serving devices 8 – Fig.1; Paragraph 0012, 0022 teaches programming subsystem 12 includes numerous audiovisual service devices 8. Programming subsystem 12 provides selected program material for routing to the user);
receives, signals for controlling the selected content providing device, the signals being based on user input to a control instrument (Fig.1; Paragraph 0038 teaches RCS 14 preferably includes a remote control device 50, keyboard device 52 and gamepad 54 in the user’s room. The RCS 14 relays the communication signals between these devices and the programming subsystem 12. Paragraph 0040 teaches user may push a dedicated button on the in-room remote control device 50. Preferably, the user will make a selection using a remote 50 or keyboard 52 in response to a GUI format menu displayed on the user’s monitor. Selection of a title is then used to direct the programming subsystem 12 to present the user with the selected program material. Paragraph 0041 teaches 
receives, content according to the received signals (Paragraph 0040 teaches preferably, the user will make a selection using a remote 50 or keyboard 52 in response to a GUI format menu displayed on the user’s monitor. Selection of a title is then used to direct the programming subsystem 12 to present the user with the selected program material. Paragraph 0041 teaches allocation of an audio-visual serving device to present the material to the user. The audiovisual service device presents the program material to the user. Paragraph 0022 teaches programming subsystem 12 may include numerous audiovisual serving devices which may be thought of as being divided into three subsystems, SPS 16, LPS 18, and IPS 20. Paragraph 0027 teaches source material delivered by SPS 16 may include terrestrial broadcast, local cable television, and satellite-delivered programming. Paragraph 0034 teaches access to the internet as another type of program material provided by the IPS 20).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr to include wherein the controller is physically connected to and co-located with the plurality of content providing devices; receives, signals for controlling the selected content providing device, the signals being based on user input to a control instrument; receives, content according to the received signals, as taught by Fenwick, for the advantage of allowing for a central collection of one or more media device(s) to be shared in an on-demand fashion, allowing hotel operators to maintain and ensure control and provision of 
Zerr and Fenwick do not explicitly teach determines, in response to the request, whether the plurality of content providing devices includes an available content providing device that is compatible with an application at the end user environment or a user interface at the end user environment; 
sends, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the controller: takes actions between content providing device and end user environment;
receives, through an output device, signals for controlling the selected content providing device, the signals being based on user input to a control instrument of the output device.
In an analogous art, Johnson teaches receives, through an output device, signals for controlling selected content providing device, the signals being based on user input to a control instrument of the output device (Paragraph 0020 teaches sink component 12 may also be configured as part of a corresponding 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr and Fenwick to include receives, through an output device, signals for controlling selected content providing device, the signals being based on user input to a control instrument of the output device, as taught by Johnson, for the advantage of providing a familiar entertainment experience, by allowing users to easily and quickly control and/or request content directly from provided control input devices associated with the corresponding display device(s) from the comfort of their room.

sends, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the controller: takes actions between content providing device and end user environment.
In an analogous art, Warrick teaches determines, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment (Paragraph 0236 teaches guest device 118 sending a mDNS discovery message looking for an available media device that supports a particular network-based sharing protocol, e.g., AirPlay® in this example. Paragraph 0238 teaches media server selects an available compatible one of the central media devices 190 for assignment to the guest device 118, by determining which, if any, of the central media devices 190 Application and/or user interface may be the type of network based sharing protocol used by the guest device 118, which could be AirPlay® in the current example given. Where application could be the type of protocol application used by the user device. And where user interface could be the protocol user interface in which user device uses to interface with system device(s)); 
sends, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist (Paragraph 0216 teaches centrally installed media device 190 supporting network-based media sharing protocols such as AirPlay® and AllShare®. In the event that demand for a particular media sharing protocol exceeds the number of available central media device 190 of that type, a suitable error message may be displayed to the guest via their guest device 118, 120, or via the in-room output devices); and 
in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the controller: takes actions between content providing device and end user environment (Paragraph 0238 teaches media server selects an available compatible one of the central media devices 190 for assignment to the guest 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fendwick, and Johnson to include determines, in response to a request, whether a plurality of content providing devices includes an available content providing device that is compatible with an application at an end user environment or a user interface at the end user environment; sends, in response to determining that the plurality of content providing devices does not include an available content providing device that is compatible with the application or the user interface, an error message to the end user environment indicating that a compatible content providing device does not exist; and in response to determining that the plurality of content devices includes an available content providing device that is compatible with the user interface, the controller: takes actions between content providing device and end user environment, as taught by Warrick, for the advantage of allowing for a central collection of one or more media device(s) to be shared in an on-demand fashion, so that it is not necessary for the hotel to purchase and provide one media device 

Consider claim 2, Zerr, Fenwick, Johnson, and Warrick teach further comprising: communicating, by the headend via the second network, with a content provider based on the received signals (Zerr - Paragraph 0039 teaches a second network 116 comprising a high bandwidth connection between the communications server 112 and one or more content providers 124. Paragraph 0041 teaches content provider 124 may comprises an online service. Content available from the content provider 124 can include, movies, television shows, video, audio, or other content. Paragraph 0037 teaches communication server 112 provides session and network manager 128 services. Session and network manager services 128 can implement a virtual discovery and launch, DIAL, server, can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a virtual player 132, and can route selection and control inputs entered at a user device 104 to a content provider 124. Paragraph 0050 teaches OTT device can receive content from a network connection and provide that content to an output device 120; Fenwick - Paragraph 0040 teaches preferably, the user will make a selection using a remote 50 or keyboard 52 in response to a Application and/or user interface may be the type of network based sharing protocol used by the guest device 118, which could be AirPlay® in the current example given. Where application could be the type of protocol application used by the user device. And where user interface could be the protocol user interface in which user device uses to interface with system device(s)).

Consider claim 3, Zerr, Fenwick, Johnson, and Warrick teach wherein the output device includes one or more displays (Zerr - output device/TV 120-Figs.3&14, Paragraph 0032, 0049; Johnson – presentation device 14-Fig.1, Paragraph 0019) to which the content is provided (Zerr - Paragraph 0038; Johnson – Paragraph 0025, 0029), wherein the end user environment is one of a plurality of end user environments (Zerr – Paragraph 0033).

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fendwick, Johnson, and Warrick to include wherein a number of a plurality of content providing devices is fewer than a number of a plurality of end user environments, as further taught by Warrick, for the advantage of allowing for a central collection of one or more media device(s) to be shared in an on-demand fashion, so that it is not necessary for the hotel to purchase and provide one media device for each room, allowing for a relatively lower number of media devices to be centrally installed and then shared as required to support a large number of users (Warrick – Paragraph 0012), allowing the provider to economically provide desired services without requiring a larger financial upfront costs.

Consider claim 8, Zerr, Fenwick, Johnson, and Warrick teach wherein the plurality of content providing devices are insulated from the second network by at least one network device that facilitates communication between the first network and the second network (Zerr - OTT devices 162-Fig.13; second network 116-Fig.3, Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3; Paragraph 0037 teaches communication server 112 provides session and network manager 128 services. Session and network manager services 128 can implement a virtual discovery Fig.22 of Warrick shows system controller 102 insulates media device 190 from internet 104 {second network}), wherein the one or more factors include an authorization level of the end user environment (Zerr - Fig.13, Paragraph 0076-0077; Paragraph 0036, 0048).

Consider claims 4 and 13, Zerr, Fenwick, Johnson, and Warrick teach the received signals include signals for navigating through applications stored on the selected content providing device (Fig.1; Paragraph 0038 teaches RCS 14 preferably includes a remote control device 50, keyboard device 52 and gamepad 54 in the user’s room. The RCS 14 relays the communication signals 

Consider claim 11, Zerr, Fenwick, Johnson, and Warrick teach wherein the output device includes one or more displays (Zerr - output device/TV 120-Figs.3&14, Paragraph 0032, 0049; Johnson – presentation device 14-Fig.1, Paragraph 0019) to which the content is provided (Zerr - Paragraph 0038; Johnson – Paragraph 0025, 0029).

Consider claims 5 and 12, Zerr, Fenwick, Johnson, and Warrick teach wherein the output device includes a set top box coupled to a display (Johnson – Paragraph 0019 teaches sink component coupled to a presentation device 14. Paragraph 0073 teaches sink component 12 may be coupled to a television 

Consider claim 17, Zerr, Fenwick, Johnson, and Warrick teach further comprising: at least one network device that facilitates communication between the first network and the second network and that insulates the plurality of content providing devices from the second network (Zerr - OTT devices 162-Fig.13; second network 116-Fig.3, Hotel Network Router local network 110-Figs.3&14, Access point 109-Figs.3&14, on-site distribution network 118-Fig.3; Paragraph 0037 teaches communication server 112 provides session and network manager 128 services. Session and network manager services 128 can implement a virtual discovery and launch, DIAL, server, can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a virtual player 132, and can route selection and control inputs entered at a user device 104 to a content provider 124. Paragraph 0038 teaches communication server 112 Fig.22 of Warrick shows system controller 102 insulates media device 190 from internet 104 {second network}), wherein the one or more factors include an authorization level of the end user environment (Zerr - Fig.13, Paragraph 0076-0077; Paragraph 0036, 0048).

Consider claims 9 and 18, Zerr, Fenwick, Johnson, and Warrick teach further comprising: receiving an indication that the pairing between the end user environment and the selected content providing device is terminated;  pairing the selected content providing device with another end user environment; and providing the content to the another end user environment (Zerr - Fig.13, Paragraph 0076-0077, 0068, 0073, 0091-0092).

Consider claim 20, Zerr, Fenwick, Johnson, and Warrick teach further comprising: a converter configured to: remove copy protection from an audio/video signal of the content; encode and encrypt the audio/video signal; and .

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2017/0094345), in view of Fenwick Jr et al. (US 2003/0204852), in view of Johnson (US 2005/0213439), in view of Warrick et al. (US 2014/0143380), and further in view of Fang et al. (US 2019/0335225).
Consider claim 6, Zerr, Fenwick, Johnson, and Warrick do not explicitly teach wherein the output device includes a dongle coupled to a display.
In an analogous art, Fang teaches wherein an output device includes a dongle coupled to a display (Fig.1, Paragraph 0016-0017).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fenwick, Johnson, and Warrick to include wherein an output device includes a dongle coupled to a display, as taught by Fang, for the advantage of providing enhanced content and systems and methods that address and supplement content typically received from an external signal source and provided to a commercial television (Fang – Paragraph 0002), providing output device(s) additional connectivity and flexibility in entertainment communications to better serve the user.

Consider claim 7, Zerr, Fenwick, Johnson, Warrick, and Fang teach wirelessly communicating, by the dongle, the signals to one or more network elements coupled to the headend (Fenwick - Fig.1; Paragraph 0038 teaches 1).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2017/0094345), in view of Fenwick Jr et al. (US 2003/0204852), in view of Johnson (US 2005/0213439), in view of Warrick et al. (US 2014/0143380), and further in view of Fenno et al. (US 2002/0133558).
Consider claim 14, Zerr, Fenwick, Johnson, and Warrick teach wherein the control system includes:

In an analogous art, Fenno teaches a keystroke router in communication with the one or more displays and the headend wherein the keystroke router interprets the received signals for the headend (keystroke router 112-Fig.3, Paragraph 0037 teaches keystroke router receiving input from several places. Paragraph 0042 teaches slave host 72 receives a command from guest room 22 to provide a service, the slave PMID 108 receives and validates the command, and coordinates the service to be provided to the guest room 22. Slave PMID 108 then sends the command to the host PMID 70, on the master host. Input from guest rooms are received and interpreted by keystroke router and slave host, in order to coordinate requested service to be provided to user of guest room).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fenwick, Johnson, and Warrick to include a keystroke router in communication with the one or more displays and the .

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2017/0094345), in view of Fenwick Jr et al. (US 2003/0204852), in view of Johnson (US 2005/0213439), in view of Warrick et al. (US 2014/0143380), and further in view of Smith et al. (US 2002/0054016).
Consider claim 15, Zerr, Fenwick, Johnson, and Warrick do not explicitly teach a control device connected to the one or more displays and wherein the control device interprets the user input on the control instrument and generates the signals received by the headend.
In an analogous art, Smith teaches a control device connected to the one or more displays (Fig.2A), and wherein the control device interprets the input on the control instrument and generates the signals received by the headend. (Figs.2A-B, Paragraph 0037-0039 teaches at the guest terminal MCU 2B software determines whether any keys have been pressed by a player. MCU 2B receives any available game controller bytes via controller interface, and upon receipt of bytes, data is checked to determine whether a command had been received. Upon recognition of a command, MCU 2B coverts the identified 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fenwick, Johnson, and Warrick to include a control device connected to the one or more displays and wherein the control device interprets the user input on the control instrument and generates the signals received by the headend, as taught by Smith, for the advantage of enabling the system to properly identify and process user inputs received, and be able to provide appropriate commands in the proper format for transmission throughout the system.

Consider claim 16, Zerr, Fenwick, Johnson, and Smith teach wherein the control device communicates the signals received by the headend to one or more network elements coupled to the headend (Smith - Figs.2A-B, Paragraph 0037-0039 teaches at the guest terminal MCU 2B software determines whether any keys have been pressed by a player. MCU 2B receives any available game controller bytes via controller interface, and upon receipt of bytes, data is checked to determine whether a command had been received. Upon recognition of a command, MCU 2B coverts the identified command to a predetermined command byte format and sends controller data/command bytes on keystroke 
In an analogous art, Zerr teaches device wirelessly communicating (Paragraph 0009 teaches use of wireless network(s) for communicating data between devices).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr, Fenwick, Johnson, Warrick, and Smith to include device wirelessly communicating, as further taught by Zerr, for the advantage of enabling the system to properly identify and process user inputs received, and be able to provide appropriate commands in the proper format for transmission throughout the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JASON K LIN/Primary Examiner, Art Unit 2425